


EXHIBIT 10.5

 

IRONWOOD PHARMACEUTICALS, INC.

 

CHANGE OF CONTROL

SEVERANCE BENEFIT PLAN

 

Adopted on May 5, 2009

Amended and Restated on July 30, 2012

 

This Change of Control Severance Benefit Plan (the “Plan”) has been adopted by
the Compensation and HR Committee (the “Committee”) of the Board of Directors of
Ironwood Pharmaceuticals, Inc. (the “Company”).

 

PLAN PHILOSOPHY

 

Innovative ideas and the associated intellectual property those ideas generate
are at the core of all value created in the biopharmaceutical industry. 
Ironwood believes that its employees are the source of these ideas and the
subsequent value created.   The Company recognizes that the potential for a
change of control or other event that could substantially change the nature and
structure of the Company could adversely affect the Company’s ability to
motivate its employees.  This Plan is designed to enable employees to bring
forward their best ideas by providing them with the knowledge that if a change
of control occurs they will have an opportunity to share in the value that they
have helped create for shareholders regardless of their employment status at the
company after the change of control.  The key elements to this plan are designed
to ensure employees have a reasonable period of time within which to locate
suitable employment without undue financial hardship, while also recognizing the
value of their contributions to the Company through limited accelerated vesting
of equity awards.

 

1.                                      GENERAL

 

1.1          Defined Terms.  Capitalized terms used in this Plan shall have the
meanings set forth in Section 4 below.

 

1.2          No Employment Agreement.  This Plan does not obligate the Company
to continue to employ any employee for any specific period of time, or in any
specific role or geographic location.  Subject to the terms of any applicable
written employment agreement between Company and an Eligible Participant, the
Company may assign an Eligible Participant to other duties, and either the
Company or an Eligible Participant may terminate such Eligible Participant’s
employment by the Company at any time for any reason.

 

2.                                      CHANGE OF CONTROL TERMINATION

 

2.1          Cash Severance Benefit.  In the event of an Eligible Participant’s
Covered Termination, the Eligible Participant shall be entitled to the cash
severance benefit described below.

 

2.1.1       Salary Continuation.  Subject to the terms of this Section 2.1, such
Eligible Participant shall receive a payment in an amount equal to six months of
such Eligible Participant’s base salary at the time of such Eligible
Participant’s Covered Termination.

 

2.1.2       Prorated Bonus Payment.  Subject to the terms of this Section 2.1,
such Eligible Participant shall receive a payment in an amount equal to his or
her target bonus for the year in which the Covered Termination occurs, prorated
through the date of such Eligible Participant’s Covered Termination.

 

All payments made under this Section 2.1 shall be reduced by applicable federal
and state withholding taxes.  All payments shall be paid in a lump sum upon the
later of (x) the date of the Change of Control or

 

--------------------------------------------------------------------------------


 

(y) within ten (10) calendar days following such Eligible Participant’s Covered
Termination.  An Eligible Participant shall not be entitled to contribute any
funds paid to such Eligible Participant pursuant to this Plan to any deferred
compensation plan maintained by the Company and, with the exception of
continuation healthcare coverage mandated by the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) or similar state law, shall cease to be
eligible to actively participate in any other benefit plan maintained by the
Company.  If any of the benefits set forth in this Section 2.1 are deferred
compensation under Section 409A of the Internal Revenue Code and the rules and
regulations thereunder (“Section 409A”), any Covered Termination triggering
payment of such benefits must constitute a “separation from service” under
Section 409A before, subject to Section 2.1.3 of this Plan,  distribution of
such benefits can commence.  For purposes of clarification, this paragraph shall
not cause any forfeiture of benefits on the part of the Eligible Participant,
but shall only act as a delay until such time as a “separation from service”
occurs.

 

2.1.3 Specified Employee Delay for Certain Employees of Publicly Traded
Companies. Notwithstanding the foregoing, if any amount to be paid to an
Eligible Participant pursuant to this Plan as a result of such Eligible
Participant’s termination of employment is “deferred compensation” subject to
Section 409A, and if the Eligible Participant is a “Specified Employee” (as
defined under Section 409A) as of the date of the Eligible Participant’s
termination of employment hereunder, then, to the extent necessary to avoid the
imposition of excise taxes or other penalties under Section 409A, the payment of
benefits, if any, scheduled to be paid by the Company to the Eligible
Participant hereunder during the first six (6) month period following the date
of a termination of employment hereunder shall not be paid until the date which
is the first business day after six months have elapsed since the Eligible
Participant’s termination of employment for any reason other than death.  Any
deferred compensation payments delayed in accordance with the terms of this
Section 2.1.3 shall be paid in a lump sum when paid and any remaining payments
thereafter shall continue in accordance with the normal schedule set forth
herein.  To the extent the amounts are not treated as deferred compensation
subject to Section 409A this six month delay will not apply.

 

2.2          Acceleration of Vesting of Equity Awards. If at the time of a
Covered Termination, the Eligible Participant has outstanding any stock options,
restricted stock, restricted stock units or other equity awards that were issued
by the Company prior to the Change of Control (“Company Equity Awards”) then as
of the later of (x) the date of the Change of Control or (y) the date of the
Covered Termination all such Company Equity Awards that have vesting provisions
based solely on time and not performance milestones shall have their vesting
fully accelerated so as to be 100% vested and exercisable as of the date of the
Covered Termination.  To the extent any Company Equity Awards are subject to
Section 409A, vesting will be accelerated only to the extent the acceleration
does not cause additional taxes or penalties under Section 409A.  The
acceleration, if any, of any vesting provisions of a Company Equity Award that
are based either (a) on time and performance milestones or (b) solely on
milestone achievement shall be determined in accordance with the terms of the
plan under which the Company Equity Award was issued.

 

2.3          Extended Medical and Dental Benefits.

 

2.3.1       Benefit Continuation.  Upon completion of the appropriate forms as
required under the applicable provisions of COBRA, the Company shall continue
each Eligible Participant’s participation in the Company’s health and dental
insurance plans at the Company’s cost (except for the Eligible Participant’s
co-pay, if any, which shall be deducted from the Eligible Participant’s
severance compensation) for the six months following the date of such Eligible
Participant’s Covered Termination, to the same extent that such insurance is
provided to similarly situated Eligible Participants.

 

2.3.2       Termination of Coverage.  Notwithstanding Section 2.3.1, in the
event an Eligible Participant dies or becomes covered under another employer’s
group health plan during the continuation

 

2

--------------------------------------------------------------------------------


 

period (in which case such Eligible Participant promptly shall inform the
Company), the Company shall cease provision of continued group health insurance
for such Eligible Participant and any dependents to the extent permitted by
COBRA.

 

3.                                      FEDERAL TAX UNDER IRC SECTION 4999

 

3.1          Adjustment of Excess Payments Payable to an Eligible Participant
Subject to Section 4999.  In the event it is determined that an Eligible
Participant entitled to payments and/or benefits provided by this Plan or any
other amounts in the “nature of compensation” (whether pursuant to the terms of
this Plan or any other plan, arrangement, or agreement with the Company or any
affiliate, any person whose actions result in a change of ownership or effective
control of the Company covered by Section 280G(b)(2) of the Code or any person
affiliated with the Company or such person) as a result of such change of
ownership or effective control of the Company (“Payments”) would be subject to
the excise tax imposed by Section 4999 of the Code (the “280G Excise Tax”), the
Company shall cause to be determined, before any amounts of the Payments are
paid to the Eligible Participant, which of the following two alternative forms
of payment would maximize the Eligible Participant’s after-tax proceeds:
(a) payment in full of the entire amount of the Payments, or (b) payment of only
a part of the Payments so that the Eligible Participant receives the largest
payment possible without the imposition of the 280G Excise Tax (“Reduced
Payments”).  If it is determined that Reduced Payments will maximize an Eligible
Participant’s after-tax benefit, then (i) cash compensation subject to
Section 409A shall be reduced first, cash payments not subject to Section 409A
shall be reduced second, non-cash compensation subject to Section 409A shall be
reduced third, and then non-cash compensation not subject to Section 409A shall
be reduced, (ii) the Payments shall be paid only to the extent permitted under
the Reduced Payments alternative, and (iii) the Eligible Participant shall have
no rights to any additional payments and/or benefits constituting the Payments. 
Unless the Company and Eligible Participant otherwise agree in writing, any
determination required under this Section 3.1 shall be made in writing by
independent public accountants agreed to by the Company and the Eligible
Participant (the “Accountants”), whose determination shall be conclusive and
binding upon the Eligible Participant and the Company for all purposes.  For
purposes of making the calculations required by this Section 3.1, the
Accountants may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code.  The Company and the Eligible
Participant shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make the required
determinations.  The Company shall bear all fees and expenses the Accountants
may reasonably charge in connection with the services contemplated by this
Section 3.1.  Notwithstanding the foregoing, the calculations and adjustments
set forth above shall not result in any delay in payment of benefits under this
Plan.

 

4.                                      DEFINITIONS

 

4.1           Capitalized Terms Defined.  Capitalized terms used in this Plan
shall have the meanings set forth in this Section 4, unless the context clearly
requires a different meaning.

 

4.2           “Cause” means the occurrence of any of the following conditions,
in each case, as to which (x) the Company gives the Eligible Participant notice
within ninety (90) days of its first existence and (y) to the extent curable,
the Eligible Participant fails to cure such condition(s) within thirty (30) days
of receiving such notice:

 

(a)           theft; a material act of fraud; intentional falsification of any
employment or Company records; or the commission of any criminal act;

 

(b)           improper disclosure or use of the Company’s confidential, business
or proprietary information by the Eligible Participant;

 

(c)            gross negligence or willful misconduct in the performance of the
Eligible

 

3

--------------------------------------------------------------------------------


 

Participant’s assigned duties that causes demonstrable harm to the Company; or

 

(d)           repeated failure by the Eligible Participant to perform his or her
job responsibilities in accordance with written instructions from such Eligible
Participant’s supervisor (which, in the case of the Company’s Chief Executive
Officer, shall be the Company’s Board of Directors).

 

4.3          “Change of Control” means:

 

(a)           any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended), becomes the “Beneficial Owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Company representing more
than 50% of the total voting power represented by the Company’s then outstanding
voting securities (excluding for this purpose any such voting securities held by
the Company, or any affiliate, parent or subsidiary of the Company or any
employee benefit plan of the Company) pursuant to a transaction or a series of
transactions which the Board of Directors does not approve;

 

(b)           a merger or consolidation of the Company, whether or not approved
by the Board of Directors, which results in the securities of the Company
outstanding immediately prior thereto failing to continue to represent (either
by remaining outstanding or by being converted into securities of the surviving
entity) at least 50% of either (i) the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (ii) the total fair market value of the
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation;

 

(c)           the sale or disposition of all or substantially all of the
Company’s assets (or consummation of any transaction having similar effect)
provided that the sale or disposition is of more than two-thirds (2/3) of the
assets of the Company; or

 

(d)           the date a majority of members of the Company’s Board of Directors
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board of
Directors before the date of the appointment or election; provided, however,
that no individual initially appointed or elected to the Company’s Board of
Directors as a result of an actual or threatened election contest with respect
to the Company’s Board of Directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Company’s Board of Directors shall be deemed to be endorsed by a majority of the
members of the Company’s Board of Directors.

 

(e)           In any case, a Change of Control under this Section 4.3 must also
meet the requirements of a change in ownership or effective control, or a sale
of a substantial portion of the Company’s assets in accordance with
Section 409A(a)(2)(A)(v) of the Code and the applicable provisions of Treasury
Regulation § 1.409A-3.

 

4.4           “Company” shall mean Ironwood Pharmaceuticals, Inc. and, following
a Change of Control, any Successor that agrees to assume, or otherwise becomes
bound to by operation of law, all the terms and provisions of this Plan.

 

4.5           “Constructive Termination in connection with a Change of Control”
means the termination of employment by an Eligible Participant for Good Reason,
as defined in this Plan, within twenty-four months after the occurrence of any
Change of Control; provided that “Constructive Termination in connection with a
Change of Control” shall not include any termination of the employment of an
Eligible Participant (i) by the Company for Cause; (ii) by the Company as a
result of the Permanent Disability of the Eligible Participant; (iii) as a
result of the death of the Eligible Participant; or (iv) as a result of the
voluntary termination of employment by the Eligible Participant for

 

4

--------------------------------------------------------------------------------


 

reasons other than Good Reason.

 

4.6           “Covered Termination” shall mean, with respect to an Eligible
Participant for purposes of this Plan, a Termination Upon Change of Control or a
Constructive Termination in connection with a Change of Control.

 

4.7           “Effective Date” means May 5, 2009.

 

4.8          “Eligible Participant” shall means all employees of the Corporation
employed by the Company as of the Effective Date, and such other additional
employees of the Company as may be designated from time to time after the
Effective Date to participate in this Plan by the Compensation Committee of the
Board of Directors.

 

4.9          “Good Reason” means the occurrence of any of the following
conditions following a Change of Control, in each case occurring without the
Eligible Participant’s consent and as to which (x) the Eligible Participant
gives the Company notice within ninety (90) days of its first existence or
occurrence of any or any combination of the eligibility conditions specified
below, and (y) the Company fails to cure the eligibility condition(s) within
thirty (30) days of receiving such notice:

 

(a)           a material diminution in the Eligible Participant’s authority,
duties and responsibilities;

 

(b)           a material diminution in the Eligible Participant’s total target
cash compensation unless such material diminution is in connection with a
proportional reduction in compensation for all or substantially all of the
Company’s employees who are similarly situated;

 

(c)           the relocation of the Eligible Participant’s work place for the
Company to a location more than 60 miles from the location of the work place
prior to the Change of Control; or

 

(d)           any other action or inaction that constitutes a material breach by
the Eligible Participant’s employer of the agreement, if any, under which the
Eligible Participant is then providing services.

 

4.10        “Permanent Disability” means that:

 

(a)           the Eligible Participant has been incapacitated by bodily injury,
illness or disease so as to be prevented thereby from engaging in the
performance of such Eligible Participant’s duties;

 

(b)           such total incapacity shall have continued for a period of six
(6) consecutive months; and

 

(c)           such incapacity will, in the opinion of a qualified physician, be
permanent and continuous during the remainder of such Eligible Participant’s
life.

 

4.11        “Successor” means the Company as defined above and any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company.

 

4.12        “Termination Upon Change of Control” means any actual termination of
the employment of an Eligible Participant by the Company without Cause during
the period commencing thirty (30) days prior to the earlier of (i) the date that
the Company first publicly announces it is conducting negotiations leading to a
Change of Control, or (ii) the date that the Company enters into a definitive
agreement that would result in a Change of Control (even though still subject to
approval by the Company’s stockholders and other conditions and contingencies);
and ending on the earlier of (x) the date on which the Company announces that
the definitive agreement described in clause (ii) above has been terminated or
that the Company’s efforts to consummate the Change of Control contemplated by
the previously announced negotiations or by a previously executed definitive
agreement have been abandoned or (y) the date which

 

5

--------------------------------------------------------------------------------


 

is twenty-four months after the Change of Control; provided that “Termination
Upon Change of Control” shall not include any termination of the employment of
an Eligible Participant (i) by the Company for Cause; (ii) by the Company as a
result of the Permanent Disability of the Eligible Participant; (iii) as a
result of the death of the Eligible Participant, or (iv) as a result of the
voluntary termination of employment by the Eligible Participant for reasons
other than Good Reason.

 

5.                                      EXCLUSIVE REMEDY

 

5.1           Sole Remedy for Covered Terminations.  The payments and benefits
provided for in Sections 2 and 3 shall constitute an Eligible Participant’s sole
and exclusive remedy for any alleged injury or other damages arising out of the
cessation of the employment relationship between the Eligible Participant and
the Company in the event of the Eligible Participant’s Covered Termination,
except as expressly set forth in a written agreement or in a duly executed
employment agreement between Company and an Eligible Participant, whether
entered into before or after the Effective Date.

 

5.2          Other Agreements Not Superseded.  No provision of this Plan shall
supersede or limit the terms, including more restrictive terms, of any other
agreement by an Eligible Participant to refrain from competition with or from
soliciting the employees or customers of the Company.

 

6.                                      OTHER BENEFIT PLANS

 

This Plan is not intended to and shall not affect, limit or terminate any plans,
programs, or arrangements of the Company, all of which are subject to Committee
approval, that are regularly made available to a significant number of
employees, officers or executives of the Company, including without limitation
the Company’s equity incentive plans. As of the date hereof, the Company has no
other plan, program or arrangement which would provide superior severance
benefits than those provided herein.

 

7.                                      SUCCESSORS AND ASSIGNS

 

7.1          Successors of the Company.  The Company will require any Successor
expressly, absolutely and unconditionally to assume and agree to perform this
Plan in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place. 
Failure of the Company to obtain such agreement shall be a material breach of
this Plan.

 

7.2          No Assignment of Rights.  Except as set forth in Section 7.3, the
interest of any Eligible Participant in this Plan or in any distribution to be
made under this Plan may not be assigned, pledged, alienated, anticipated, or
otherwise encumbered (either at law or in equity) and shall not be subject to
attachment, bankruptcy, garnishment, levy, execution, or other legal or
equitable process.  Any act in violation of this Section 7.2 shall be void.

 

7.3          Heirs and Representatives of Eligible Participant.  An Eligible
Participant’s accrued rights under this Plan shall inure to the benefit of and
be enforceable by an Eligible Participant’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devises and
legatees.

 

8.                                      NOTICES

 

For purposes of this Plan, notices and all other communications permitted or
provided for in this Plan shall be in writing and shall be deemed to have been
duly given when delivered or mailed by United States registered mail, return
receipt requested, postage prepaid, as follows:

 

If to the Company:

 

Ironwood Pharmaceuticals, Inc.

 

 

Attention: General Counsel

 

 

301 Binney Street

 

 

Cambridge, MA 02142

 

6

--------------------------------------------------------------------------------


 

and if to an Eligible Participant at the most recent address recorded in the
records of the Company.  Either party may provide the other with notices of
change of address, which shall be effective upon receipt.

 

9.                                      AUTHORITY OF THE BOARD OF THE COMPANY

 

The Board of the Company, or a designated subcommittee thereof, shall have the
authority to administer the Plan, interpret the provisions of the Plan and to
determine any question arising under, or in connection with the administration
or operation of, the Plan, including, without limitations, questions of fact. 
Notwithstanding the foregoing, any determination with respect to the
administration or operation of the Plan made by the Board of the Company, or a
designated subcommittee thereof, shall be subject to de novo review if such
determination is made after the date of a Change of Control.  If applicable, the
Plan shall be interpreted and administered in a manner consistent with
Section 409A.

 

10.                               SEVERABILITY OF PROVISIONS

 

If anyone or more of the provisions (or any part thereof) of this Plan shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions (or any part thereof) shall not
in any way be affected or impaired thereby.

 

11.                               AMENDMENT, SUSPENSION OR TERMINATION

 

At any time after the Effective Date of this Plan and prior to the date thirty
(30) days before the earlier of (a) the date that the Company first publicly
announces it is conducting negotiations leading to a Change of Control, or
(b) the date that the Company enters into a definitive agreement that would
result in a Change of Control (even though still subject to approval by the
Company’s stockholders and other conditions and contingencies), the Board of
Directors of the Company shall have the right to amend, suspend or terminate
this Plan at any time and for any reason.  Notwithstanding the preceding
sentence, however, no amendment or termination of this Plan shall reduce any
Eligible Participant’s rights or benefits that have accrued and become payable
under this Plan before the date the amendment is adopted or this Plan is
terminated, as appropriate.  Any such amendment shall comply with the
requirements of Section 409A, if applicable.

 

7

--------------------------------------------------------------------------------
